DETAILED ACTION
	In application filed on 02/14/2019, Claims 1-11 and 19 are pending. Claims 1-11 and 19 are considered in the current office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chung et al. [US20130078163A1, hereinafter ‘Chung’].

Regarding claim 1, Chung teaches claim 1 limitations. 
Regarding “flow channel on a substrate”, Chung teaches cross-flow channels at each trap [Figure 32, Paragraph 0073] and substrate [Para 0023]. Chung further teaches Cells trapped in microwells are not always compatible with high magnification imaging due to the depth of the substrate forming the wells [Para 0124]. Regarding “wave structure with a mountain portion and a valley portion on the flow channel”, Chung teaches a cell trap design with a similar wave structure whereby there is a gap between the top of the mountain portion [Chung, Annotated Figure 2].  Regarding “a recess portion at a top portion of the mountain portion, Chung teaches a similar structure as a gap between the top of the mountain portion [Chung, Annotated Figure 2]. Regarding “the recess portion including a draw-in passage”, Chung teaches a similar arrangement in where the trap (‘recess portion’) is connected to a narrow channel [Chung, Annotated Figure 25]. 



    PNG
    media_image1.png
    597
    1011
    media_image1.png
    Greyscale

                       Chung, Annotated Figure 2.



    PNG
    media_image2.png
    448
    453
    media_image2.png
    Greyscale

                                      Chung, Annotated Figure 25

Regarding claim 2, the rejection of claim 1 in incorporated. Chung teaches claim 2 limitations. 
Regarding “wherein a depth of the recess portion is configured to be equal to or smaller than a particle diameter of a particle to be captured.” Chung teaches a similar structure where the recess portion has a depth equal to or smaller than a particle diameter of a particle to the captured [Chung, Annotated Figure3]. Chung further teaches to determine trapping efficiency, devices with varying geometries were built (FIGS. 8-12). The length of the narrow microchannel (L) was varied from 3 .3 to 8 µm; total length of the trap (20 µm) [Para 0104, Figure 8]. The exemplary teaching of Chung translates to a recess portion of a depth of “(20 µm –L)”.  Chung further teaches using the same optimized device, the present invention was able to trap efficiently various cell types (e.g. primary T cells and Mouse Embryonic Stem Cells size varying from 8 to 20 μm) (‘particle diameter’) [Para 0120]. The exemplary teachings of Chung meets the claimed limitation.  Also, the claimed limitation “particle to be captured” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight.  Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details. 


    PNG
    media_image3.png
    493
    495
    media_image3.png
    Greyscale

                                           Chung, Annotated Figure3].


Regarding “wherein a diameter of the recess portion is configured to be equal to or more than one time and less than two times of a particle diameter of a particle to be captured” Chung teaches a similar structural arrangement meeting the claimed condition. [Chung, Annotated Figure3]. Chung further teaches width (‘diameter’) of the traps (w) was varied from 8 to 15 µm [Para 0104, Figure 8]. Chung further teaches using the same optimized device, the present invention was able to trap efficiently various cell types (e.g. primary T cells and Mouse Embryonic Stem Cells size varying from 8 to 20 μm) (‘particle diameter’) [ Para 0120]. The exemplary teachings of Chung meets the claimed limitation. Also, the claimed limitation “particle to be captured” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight.  Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details. 

Regarding claim 4, the rejection of Claim 1 is incorporated. Chung teaches claim 4 limitations. 
Regarding “wherein a height from the valley portion to the mountain portion is configured to be equal to or larger than a particle diameter of a particle to be captured” Chung teaches a similar structural arrangement meeting the conditions of the claimed limitation. [Chung, Annotated Figure3]. Chung further teaches using the same optimized device, the present invention was able to trap efficiently various cell types (e.g. primary The exemplary teachings of Chung meets the claimed limitation. 
Also, the claimed limitation “particle to be captured” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight.  Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.

Regarding claim 5, the rejection of Claim 1 is incorporated. Chung teaches claim 5 limitations. 
Regarding “wherein a pitch between the mountain portions is configured to be equal to or more than 2 times and equal to or less than 20 times of a particle diameter of a particle to be captured.” Chung teaches using the same optimized device, the present invention
was able to trap efficiently various cell types (e.g. primary T cells and Mouse Embryonic Stem Cells size varying from 8 to 20 μm) [ Para 0120]. Chung teaches a similar structure as a pitch [Chung, Annotated Figure 2], whose length is 20 μm [Figure 8].  
The exemplary teachings of Chung meets the claimed limitation, for instance where the size of the particle to be captured is 8-9 μm


Regarding “wherein a channel width of the flow channel is smaller at the mountain portion and larger at the valley portion.” Chung shows in the annotated figure 2 above the channel width between the mountain portion being smaller than the channel width between the valley portion [Chung, Annotated Figure 2].

Regarding claim 7, the rejection of Claim 1 is incorporated. Chung teaches claim 5 limitations. 
Regarding “wherein the draw-in passage makes communication between the recess portion and an outside.” Chung teaches the recess portion fluidically connected to the gap (‘draw-in passage’) and the resistance channel (‘outside’) [Chung, Annotated Figure 25]. 

Regarding claim 8, the rejection of Claim 1 is incorporated. Chung teaches claim 8 limitations. 
Regarding “wherein the outside is coupled to the flow channel.” Chung teaches a similar structural arrangement as the delivery channel [Para 0042, Figure 4-6]. Chun further teaches the trajectory of cells in this channel [Para 0040, Figure 4-5]. Chun further teaches the narrow channel (draw-in passage) fluidically connecting to a resistance channel. [Figure 23]


Regarding “wherein a plurality of the mountain portions and a plurality of the valley portions are aligned on a bottom surface of the flow channel.” Chung teaches a similar structural arrangement where a plurality of the mountain portions and a plurality of the valley portions are aligned on a bottom surface of the flow channel [Figures 4 and Annotated Figure 2]. Chung further teaches a schematic drawing of three columns of the array showing trajectory of cells. Cell suspension enters the array from the top-left and exit to bottom-right. Dotted lines represent trajectory of cells [Figure 4, Para 0040]. 

Regarding claim 10, the rejection of Claim 1 is incorporated. Chung teaches claim 10 limitations. 
Regarding “wherein the flow channel and the wave structure are curved or bent.” Chung teaches the present invention provides high-density and high-efficiency cell traps with a microfluidic high-density single cell capture, stimulation, and imaging platform that accommodates single cells using hydrodynamic flow in conjunction with a careful disposition of the cell traps in an array formed by a serpentine channel [Para 0014, 0022]. Chung further teaches curved or bent flow channels [Figures 1, 4, 22, 23]. 

Regarding claim 11, the rejection of Claim 1 is incorporated. Chung teaches claim 11 limitations. 
Regarding “wherein the flow channel and the wave structure are curved in a U-shape, Chung teaches the present invention provides high-density and high-efficiency  Regarding “and an inner side of the U-shape is the outside.” Chung teaches a similar structural arrangement where inner side of the structure comprises on the resistance channel connecting the gap (narrow passage) to the trap recess. [Chung, Annotated Figure 29; Fig. 25]. 

    PNG
    media_image4.png
    302
    950
    media_image4.png
    Greyscale

                                              Chung, Annotated Figure 29

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over by Chung et al. 
Regarding claim 19, the single-particle capturing apparatus according to claim 1, wherein a ratio of a depth of the recess portion to a height from the valley portion to the mountain portion is 0.8 or less.
Chung teaches to determine trapping efficiency, devices with varying geometries were built (FIGS. 8-12). The length of the narrow microchannel (L) was varied from 3 .3 to 8 µm; total length of the trap (20 µm) [Para 0104, Figure 8]. The exemplary teaching of Chung translates to a recess portion of a depth of “(20 µm –L)”. 
Regarding the height from the valley portion to the mountain portion, Chung teaches the total length of the trap (20 µm) (‘a height from the valley portion to the mountain portion’) [Para 0104, Figure 8].

Though Chung does not explicitly teach a ratio of a depth of the recess portion to a height from the valley portion to the mountain portion is 0.8 or less, Chung does teach the “ratio of 0.8 or less” using the ratio of 0.835 to 0.6, and since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.

Response to Arguments
Applicant’s arguments, see Page 6, filed on 04/12/2021, with respect to U.S.C §112(b) rejections of claim 6 is persuasive.  The rejections of Claims 6 with respect to U.S.C §112(b) has been withdrawn.
Applicant’s arguments, see Page 6, filed on 04/12/2021, with respect to U.S.C §112(b) rejections of claims 2-5 are not persuasive.  The rejections of Claims 2-5 with respect to U.S.C §112(b) is still pending. 
Applicant’s arguments, see Page 6, filed on 04/12/2021, with respect to 35 U.S.C. §102 of claims 1-11 are fully considered but they are not persuasive.   
Applicant argues: 
[In the rejection of claim 1, the Examiner provides an annotated version of Fig. 2 of Chung (Office Action, page 5). In annotated Fig. 2, the Examiner labels mountain portions and valley portions between the valley portions. The Examiner also labels one of the valley portions as a recess. Applicant must respectfully disagree with the Examiner's interpretation of Chung.
The walls and gaps of Chung may be viewed as mountain portions and valley portions, respectively. However, Chung fails to disclose a recess at the top portion of the walls. The gaps between the walls of Chung cannot reasonably be interpreted as both valley portions and as recess portions at the tops of the walls, particularly where Chung makes no distinction between different gaps. As such, Chung fails to teach or suggest a recess portion at a top portion of the mountain portion, as claimed. Therefore, Chung fails to teach or suggest all the limitations of claim 1].
Applicant’s arguments with respect to independent claim 1 has been considered and Examiner respectfully disagrees.  

    PNG
    media_image1.png
    597
    1011
    media_image1.png
    Greyscale

                       Chung, Annotated Figure 2.


Using “Broadest reasonable interpretation (BRI), the Examiner is at liberty to interpret the claimed “mountain portion”, “valley portion”  and “recess portion “as stated in the teachings of Chung in the rejection of Claim 1, as these limitations are broad as claimed. 
Examiner suggests to the Applicant to provide further structural limitations that that clarifies the distinguishing features of the structures of the “mountain portion”, “valley portion” and “recess portion” recited in Claim1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797